EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Lorenc on November 09, 2010.
IN THE CLAIMS – 
	Please REPLACE the current clams to the following:
	“ 1.  	(Currently Amended) A compound having a structure of Formula I or a pharmaceutically acceptable salt thereof: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula I
wherein 
Z is CR3;
R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 ,
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, optionally substituted cycloalkyl, heterocyclyl, aryl, oxazolyl, indolyl, benzoisoxazolyl, indazolyl, azaindolyl, benzothiazolyl, imidazo[1,2-a]pyridine, or thiazolyl, wherein the optionally substituted aryl is optionally substituted phenanthrenyl or naphthalenyl substituted with one or more groups selected from hydroxyl and nitro;  
R2 is optionally substituted alkyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; and 
R3 is H or optionally substituted alkyl, carboxy or ester, provided when R1 is cycloalkyl, aryl, heterocyclyl, or heteroaryl and R2 is optionally substituted alkyl, R3 is not alkyl. 
2.-5.	(Canceled)
6.	(Previously Presented) The compound of claim 1, wherein R3 is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
7.-11.	(Canceled)
12.	(Previously Presented) The compound of clam 1, wherein R1 is naphthalenyl substituted with one or more groups selected from hydroxyl and nitro. 
13.	(Original) The compound of clam 12, wherein R1 is selected from 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
14.-20.	(Canceled)
21.	(Previously Presented) The compound of clam 1, wherein R1 is selected from 
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. 

22.-23.	(Canceled)
24.	(Previously Presented) The compound of claim 1, wherein the oxazolyl, indolyl, benzoisoxazolyl, indazolyl, azaindolyl, benzothiazolyl, imidazo[1,2-a]pyridine, and thiazolyl is substituted with one or more groups selected from halo, oxy, nitro, sulfonate, and optionally substituted alkyl. 
 25.	(Previously Presented) The compound of claim 1, wherein R1 is selected from


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,   
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,  
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, and 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
.

26.-27.	(Canceled)
28.	(Previously Presented) The compound of claim 1, wherein R2 is alkyl substituted with alkoxy, amino or optionally substituted aryl. 
29.	(Previously Presented) The compound of claim 1, wherein R2 is selected from  

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, and 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
.
30.-31.	(Canceled) 
32.	(Previously Presented) The compound of claim 1, wherein R2 is selected from   

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
and  
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
.
33.	(Canceled)
34.	(Previously Presented) The compound of claim 1, wherein R2 is optionally substituted phenyl.
35.	(Original) The compound of claim 34, wherein the phenyl is substituted with one more groups selected from halo, hydroxyl, cyano, optionally substituted alkyl, optionally substituted alkoxy, carboxy, and ester. 
36.	(Previously Presented) The compound of claim 1, wherein R2 is selected from   
 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
and 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
.  
37.	(Previously presented) A compound selected from 

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
’

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,

    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
,
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
,
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
,

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
,
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
,
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
,
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
,
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
,

    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
,
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
,

    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
,
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
,

    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
,

    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
,
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
, 
    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
,
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
, 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
, 
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
, 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
,

    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
, 
    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
,
    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
, 

    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
, 
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
, 
    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
, 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
,
    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale
, 
    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale
,

    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale
, 
    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale
,
    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale
, 

    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale
,
    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale
, 
    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale
, 

    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale
, 
    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale
, 
    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale
, 
    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale
,
    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale
, 
    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale
, 
    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale
,
    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale
, 
    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale
, 

    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale
,
    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale
,
    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale
,

    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale
,
    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale
, 
    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale
,
    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale
,
    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale
,
    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale
,
and 
    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale
, 
or a pharmaceutically acceptable salt thereof.
38.	(Previously Presented) A pharmaceutical composition comprising the compound or a pharmaceutically acceptable salt thereof of claim 1 and a pharmaceutically acceptable carrier.
39. 	(Withdrawn – currently amended) A method of treating acute myeloid leukemia, liver cancer, lung cancer, or myelodysplastic syndrome (MDS)
40.-42.	(Canceled)
43.	(Previously Presented) The compound of claim 37, which is 

    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

44.	(Previously Presented) A pharmaceutical composition comprising the compound or a pharmaceutically acceptable salt thereof of claim 43 and a pharmaceutically acceptable carrier.

45.	(New) The method of claim 39, wherein the cancer is acute myeloid leukemia.

46.	(New) The method of claim 39, wherein the cancer is liver cancer.

47.	(New) The method of claim 39, wherein the cancer is lung cancer.

48.	(New) The method of claim 39, wherein the cancer is myelodysplastic syndrome (MDS).”Error! Unknown document property name.

Allowable Subject Matter
Claims 1, 6, 12-13, 21, 24-25, 28-29, 32, 34-39, 43-48 are allowed. 
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
08/04/2022